  
 

 
   

U.S. DISTRICT Cor
| NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COUR F TILED
FOR THE NORTHERN DISTRICT ,
AMARILLO DIVISION

 

     
 
 
     

UNITED STATES OF AMERICA ; CLERK, US. DISTRICT CouRT
Plaintiff, § Deputy
v. ; 2:19-CR-106-Z-BR-1
RICCO RAY ROSALES
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On March 4, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (‘Report and Recommendation’) in the above
referenced cause. Defendant Ricco Ray Rosales filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Ricco Ray Rosales was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Ricco Ray Rosales; and ADJUDGES Defendant
Ricco Ray Rosales guilty of Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, March if , 2020.

 

MATTHEW J. KACSMARYK
UNJAED STATES! DISTRICT JUDGE

 
